Citation Nr: 0603450	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  96-47 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of dislocations of the left shoulder.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to Jun 1976 
and had a number of periods of active duty for training.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the claim in July 1997 for additional 
development.  In October 2000, the RO denied entitlement to a 
rating in excess of 20 percent for the left shoulder 
disability.  The veteran testified in support of his claim at 
video conference hearing in June 2002.  In May 2003, the 
Board remanded the claim for additional development.  The RO 
denied the claim on several occasions in 2004 and, most 
recently, in February 2005.  The case has now been returned 
for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, in June 2002, a videoconference hearing was 
held before a Veterans Law Judge.  In December 2005, the 
veteran was notified that the judge who conducted his hearing 
was no longer employed by the Board.  He was further notified 
that he had a right to another Board hearing and was 
requested to clarify whether he wanted another hearing.  
Subsequently, he responded indicating that he did want 
another videoconference hearing before a Veterans Law Judge 
at the RO.  

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded for the following action: 

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge sitting at the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

